internal_revenue_service number release date index numbers --------------------- ------------------------- ---------------------------------- ---------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number ------------- ------- refer reply to cc corp br4 plr-124030-06 date date - - a a b dear --------------- ----- ----- ----- this letter responds to your date letter requesting that we supplement our letter_ruling dated date plr-119117-05 the original ruling and a supplemental ruling dated date plr-145225-05 the first supplemental ruling and together with the original ruling the prior rulings capitalized terms not defined in this ruling have the meanings assigned to them in the prior rulings the information submitted for consideration is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process the prior rulings addressed certain federal_income_tax consequences of the proposed transactions under sec_355 sec_368 and certain other provisions of the internal_revenue_code the code summary of facts as set forth in the original ruling controlled will issue the controlled securities and transfer the controlled cash to distributing in partial consideration for the stock and assets to be contributed by distributing to controlled in the contribution in order to facilitate the transfer of the controlled securities and the controlled cash to finance plr-124030-06 sub and the sale of the controlled securities the following steps will occur in the sequence stated i ii iii distributing and controlled will enter into the separation and distribution agreement containing key provisions relating to the contribution and the distribution distributing and finance sub will concurrently execute a an exchange_agreement committing the parties to the exchange of the controlled securities for distributing debt held by finance sub on the specified terms the exchange_agreement and b a limited agency agreement authorizing distributing to take certain actions with respect to the sale of the controlled securities the limited agency agreement at least one day before the contribution and the distribution finance sub controlled as issuer of the controlled securities and a group of underwriters the underwriters will enter into a firm commitment underwriting agreement the underwriting agreement pursuant to which finance sub will agree to sell to the underwriters and the underwriters will agree to purchase from finance sub the controlled securities on this same date the underwriters will price the controlled securities for the sale to the public in a registered public offering the public offering iv no earlier than the first business_day following the execution of the underwriting agreement the contribution and the distribution will occur between the time of the distribution and the distributing debt repayment as defined below distributing will invest the controlled cash in one or more money market fund or similar short-term investment accounts it is possible that distributing may invest the controlled cash in non- segregated accounts v on the first business_day following the date of the contribution and the distribution and pursuant to the exchange_agreement distributing will transfer the controlled securities and the controlled cash to finance sub in exchange for distributing debt held by finance sub the distributing debt repayment vi on the first business_day following the date of the distributing debt repayment and pursuant to the underwriting agreement finance sub will sell and deliver the controlled securities to the underwriters and will receive payment from the underwriters it is expected that on this same day the underwriters will sell and deliver the controlled securities to the purchasers in the public offering plr-124030-06 although it is anticipated that all of the controlled securities transferred to finance sub will be sold to the underwriters in the event that any portion of the controlled securities are not sold to the underwriters finance sub will dispose_of any such unsold controlled securities within f as stated in the original ruling no fractional shares of controlled common_stock will be distributed in the distribution instead a transfer agent will aggregate all fractional shares and sell them on the open market on behalf of those holders who otherwise would be entitled to receive a fractional share it is expected that those sales will occur as soon as practicable after the distribution those holders will then receive a cash payment in an amount equal to their pro_rata share of the total net_proceeds of those sales it is expected that all fractional shares held in street_name will be aggregated and sold by brokers or other nominees according to standard procedures solely for u s securities law reasons it is possible that instead of issuing additional shares of common_stock to distributing in the contribution immediately before the distribution controlled may distribute as a dividend on its existing a shares of common_stock a number of additional shares of the same class of common_stock that will result in controlled having outstanding a predetermined number of shares of common_stock that predetermined number is intended to facilitate orderly trading of controlled common_stock following the distribution a b c d representations except as modified herein all of the representations made in the original ruling remain true and correct the payment of cash in lieu of fractional shares of controlled common_stock is solely for the purpose of avoiding the expense and inconvenience to controlled of issuing and maintaining fractional shares and will not represent separately bargained-for consideration the total cash that will be paid in the transaction to distributing shareholders in lieu of fractional shares of controlled will not exceed one percent of the total value of the controlled common_stock that will be distributed in the distribution the fractional share interests of each distributing shareholder will be aggregated and no distributing shareholder of record will receive cash in an amount equal to or greater than the value of one full share of controlled stock e in the event that distributing invests the controlled cash or any portion thereof in one or more non-segregated investment accounts as described plr-124030-06 above distributing will withdraw the controlled cash from such account s no later than the b business_day following the distribution rulings based solely on the information and representations set forth herein and submitted with the prior rulings we reaffirm the rulings and caveats set forth in the prior rulings except that i caveat iv and rulings and as well as the third sentence of ruling of the original ruling are no longer relevant insofar as all of the distributing preferred v stock has been redeemed and ii the prior rulings are expanded by the addition of the following new ruling a distributing shareholder who receives cash in lieu of a fractional share of controlled common_stock will recognize gain_or_loss measured by the difference between the amount of cash received and the adjusted_basis of the fractional share as determined under ruling of the original ruling sec_1001 if the fractional share interest is a capital_asset in the hands of the distributing shareholder then gain_or_loss will be capital_gain or loss subject_to the conditions and limitations of subchapter_p chapter of the code sec_1221 and sec_1222 caveats no opinion is expressed about the tax treatment of the proposed transactions under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above ruling and the rulings contained in our prior rulings specifically no opinion is expressed as to the federal_income_tax consequences of the redemptions of the distributing preferred v stock procedural statements this letter is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter must be attached to the federal_income_tax return of each taxpayer involved in the proposed transactions for the taxable_year in which the proposed transactions are completed alternatively any taxpayer filing its return electronically may satisfy this requirement by attaching a statement to the return that provides the date and control number of this letter plr-124030-06 under a power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer’s authorized representatives sincerely _________________________________ richard k passales senior counsel branch office of associate chief_counsel corporate cc
